                                       Case 18-12615-KG                     Doc 6        Filed 11/28/18             Page 1 of 9



 Fill in this information to identify the case:

 Debtor name         Lamington Road Designated Activity Company

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         18-12615
                                                                                                                                          Check if this is an
                                                                                                                                             amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                            Gross revenue
       which may be a calendar year                                                            Check all that apply                          (before deductions and
                                                                                                                                             exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue             Gross revenue from
                                                                                                                                             each source
                                                                                                                                             (before deductions and
                                                                                                                                             exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               AMS Limited                                                 10/09/18                           $3,755.55         Secured debt
               One Lane Hill                                                                                                    Unsecured loan repayments
               East Broadway                                                                                                    Suppliers or vendors
               Box Hm265                                                                                                        Services
               Hamilton HMAX BERMUDA
                                                                                                                                Other

       3.2.
               AMS Limited                                                 09/28/18                           $5,916.68         Secured debt
               One Lane Hill                                                                                                    Unsecured loan repayments
               East Broadway                                                                                                    Suppliers or vendors
               Box Hm265                                                                                                        Services
               Hamilton HMAX BERMUDA
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                       Case 18-12615-KG                     Doc 6        Filed 11/28/18             Page 2 of 9
 Debtor       Lamington Road Designated Activity Company                                                Case number (if known) 18-12615



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.3.
               Grant Thornton                                              09/29/18                           $2,923.71           Secured debt
               24-26 City Quay                                                                                                    Unsecured loan repayments
               Dublin 2                                                                                                           Suppliers or vendors
               D01 NY19
               IRELAND
                                                                                                                                  Services
                                                                                                                                  Other

       3.4.
               Grant Thornton                                              11/07/18                         $16,789.50            Secured debt
               24-26 City Quay                                                                                                    Unsecured loan repayments
               Dublin 2                                                                                                           Suppliers or vendors
               D01 NY19
               IRELAND
                                                                                                                                  Services
                                                                                                                                  Other

       3.5.
               Revenue Commission                                          10/25/18                           $1,020.00           Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    David Thompson                                              09/29/18                           $3,755.55          Portfolio manager and director
               5355 Town Center Road                                                                                             fees
               Suite 701
               Boca Raton, FL 33486
               Vice President, Director

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was               Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                       Case 18-12615-KG                      Doc 6         Filed 11/28/18              Page 3 of 9
 Debtor        Lamington Road Designated Activity Company                                                  Case number (if known) 18-12615



    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
    in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case               Court or agency's name and                Status of case
               Case number                                                                   address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                                Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss              Value of property
       how the loss occurred                                                                                                                                     lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address
       11.1.    Pachulski Stang Ziehl &                              The Debtor's parent, Emergent Capital,
                Jones LLP                                            made a single payment on behalf of the
                10100 Santa Monica Blvd.                             Debtor and its Debtor affiliate, White Eagle
                13th Floor                                           General Partner, LP, and another
                Los Angeles, CA 90067                                subsidiary.                                               11/14/18                   $500,000.00

                Email or website address
                www.pszjlaw.com

                Who made the payment, if not debtor?
                Emergent Capital, Inc.



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                       Case 18-12615-KG                      Doc 6       Filed 11/28/18             Page 4 of 9
 Debtor      Lamington Road Designated Activity Company                                                  Case number (if known) 18-12615



    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 18-12615-KG                     Doc 6        Filed 11/28/18             Page 5 of 9
 Debtor      Lamington Road Designated Activity Company                                                 Case number (if known) 18-12615




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was           Last balance
                Address                                         account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                       Case 18-12615-KG                     Doc 6        Filed 11/28/18               Page 6 of 9
 Debtor      Lamington Road Designated Activity Company                                                 Case number (if known) 18-12615



           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.                                                     Portfolio manager for White Eagle                EIN:
             Lamington Road Bermuda,                                                                                        XX-XXXXXXX
             LTD                                              Asset Portfolio, LP
             One Lane Hill                                                                                     From-To      05/06/2014 - current
             East Broadway
             Box Hm265
             Hamilton HMAX BERMUDA

    25.2.                                                     General partner of White Eagle                   EIN:
             White Eagle General Partner,                                                                                   XX-XXXXXXX
             LLC                                              Asset Portfolio, LP
             c/o AMS Limited                                                                                   From-To      05/16/18 - current
             One Lane Hill, East Broadway
             Box Hm265
             Hamilton HMAX BERMUDA

    25.3.                                                     Life settlement investment                       EIN:
             White Eagle Asset Portfolio,                                                                                   XX-XXXXXXX
             LP                                               company
             c/o AMS Limited                                                                                   From-To      05/16/14 - current
             One Lane Hill, East Broadway
             Box Hm265
             Hamilton HMAX BERMUDA


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       CAFICO                                                                                                                     05/15/14 - 11/16/18
                    Grand Canal House
                    1 Upper Grand Canal Street Upper Dublin
                    D04 Y7R5
                    IRELAND

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                       Case 18-12615-KG                     Doc 6        Filed 11/28/18             Page 7 of 9
 Debtor      Lamington Road Designated Activity Company                                                 Case number (if known) 18-12615



           None
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.1.       Grant Thornton                                                                                                        06/2014 - current
                    24-26 City Quay
                    Dublin 2
                    D01 NY19
                    IRELAND
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.2.       Grant Thornton                                                                                                        08/2014 - current
                    1301 International Parkway, Suite 300
                    Hollywood, FL 33027

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Grant Thornton
                    24-26 City Quay
                    Dublin 2
                    D01 NY19
                    IRELAND
       26c.2.       Miriam Martinez
                    Emergent Capital, Inc.
                    5355 Town Center Road #701
                    Boca Raton, FL 33486

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  CLMG Corp.
                    7195 Dallas Parkway
                    Attn: James Erwin
                    Plano, TX 75024
       26d.2.       LNV Corporation
                    c/o CLMG Corp.
                    7195 Dallas Parkway
                    Attn: James Erwin
                    Plano, TX 75024

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                       Case 18-12615-KG                     Doc 6        Filed 11/28/18               Page 8 of 9
 Debtor      Lamington Road Designated Activity Company                                                 Case number (if known) 18-12615



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Markley Asset Portfolio,                       5355 Town Centre Road #701                          100% ownership interest               100%
       LLC                                            Attn: Office of the General Counsel
                                                      Boca Raton, FL 33486
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Thompson                                 5355 Town Center Drive                              Vice President, Director
                                                      Suite 701
                                                      Boca Raton, FL 33486
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michelle Dreyer                                c/o CSC Entity Services, LLC                        Independent Manager
                                                      2711 Centerville Road, 3rd Floor
                                                      Wilmington, DE 19808
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Miriam Martinez                                5355 Town Center Drive                              Chief Financial Officer
                                                      Suite 701
                                                      Boca Raton, FL 33486


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Jason Sutherland                               46 Cambridge Road                                   Vice President, Director         05/2014 - 12/2017
                                                      London SW11 4RR
                                                      United Kingdom

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
       Yes. Identify below.
               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Emergent Capital, Inc.                                                                                     EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                       Case 18-12615-KG                     Doc 6        Filed 11/28/18             Page 9 of 9
 Debtor      Lamington Road Designated Activity Company                                                 Case number (if known) 18-12615




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on          November 28, 2018

       /s/ Miriam Martinez                                              Miriam Martinez
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Financial Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
